          Case 2:21-cv-00152-GEKP Document 1 Filed 01/12/21 Page 1 of 14




                IN THE UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF PENNSYLVANIA
_______________________________________
ADAM HOLLAND                            :
                                        :
                                        : CIVIL ACTION COMPLAINT NO.
               Plaintiff,               :
                                        : JURY TRIAL OF TWELEVE (12)
                                        : JURORS DEMANDED
      v.                                :
                                        :
TRANS UNION LLC                         :
                                        :
And                                     :
                                        :
EQUIFAX INFORMATION SERVIVCES :
LLC                                     :
                                        :
And                                     :
                                        :
USAA FEDERAL SAVINGS BANK               :
               Defendants.              :
_______________________________________

                                CIVIL ACTION COMPLAINT

    1.      This is an action for actual, statutory and punitive damages, costs, and attorney’s fees

pursuant to 15 U.S.C. §1681 et seq. (Fair Credit Reporting Act).

                                   JURISDICTION AND VENUE

    2.      Jurisdiction of this Court is conferred by 15 U.S.C. §1681(p) and 28 U.S.C. §1331.

    3.      Venue in this District is appropriate under 28 U.S.C. §1391(b)(1) because Defendants

in this matter resides in the Commonwealth of Pennsylvania as defined under 28 U.S.C. §1391

(c)(2).

                                              PARTIES

    4.      Plaintiff is a natural person and “consumer” as that term is defined by 15 U.S.C. §

1681a(c).
         Case 2:21-cv-00152-GEKP Document 1 Filed 01/12/21 Page 2 of 14




   5.      Defendant, Trans Union, LLC, (hereinafter Trans Union) is a For-Profit Limited

Liability Company registered to do business in the Commonwealth of Pennsylvania and with a

registered agent in the Commonwealth of Pennsylvania. Defendant is a “consumer reporting

agency,” as defined by 15 U.S.C. § 1681a(f) and engaged in the business of assembling, evaluating,

and disbursing information concerning consumers for the purpose of furnishing consumer reports,

as defined by 15 U.S.C. § 1681a(d) to third parties. Trans Union’s main corporate office is located

in the Eastern District of Pennsylvania.

   6.      Defendant, Equifax Information Services, LLC, (hereinafter Equifax) is a Foreign For-

Profit Limited Liability Company registered to do business in the Commonwealth of Pennsylvania

and with a registered agent in the Commonwealth of Pennsylvania. Defendant is a “consumer

reporting agency,” as defined by 15 U.S.C. § 1681a(f) and engaged in the business of assembling,

evaluating, and disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined by 15 U.S.C. § 1681a(d) to third parties. Based on information and

belief, Equifax is reporting consumer credit files on over 250,000 consumers in Pennsylvania.

   7.      Defendant, USAA Federal Savings Bank, (hereinafter, USAA) is a Foreign for-profit

company registered to do business in the Commonwealth of Pennsylvania and with a registered

agent in the Commonwealth of Pennsylvania. Defendant is a “furnisher” of information, as defined

by 15 U.S.C §1681s(a)&(b), who regularly and in the ordinary course of business furnishes credit

information to one or more consumer reporting agencies about consumer transactions. USAA is a

financial institution actively conducting business in Pennsylvania.

                                   FACTUAL ALLEGATIONS

   8.      Plaintiff incorporates by reference all the foregoing paragraphs as though the same

were set forth at length herein.
          Case 2:21-cv-00152-GEKP Document 1 Filed 01/12/21 Page 3 of 14




    9.      Defendants are reporting Plaintiff’s USAA account #5827* on Plaintiff’s credit reports.

    10.     Plaintiff’s debt with USAA arose from a personal loan. USAA closed the account on

09/27/2017, after the account was paid in full. Plaintiff’s payment obligations to USAA ceased.

    11.     The trade line was updated to reflect a $0 balance when the account was closed on

09/27/2017.

    12.     According to Plaintiff’s Trans Union credit report dated 01/13/2019, Plaintiff’s USAA

account was closed with a $0 balance on or about 09/27/2017. Despite the USAA account being

closed with a $0 balance on or around 09/27/2017, USAA continued to report an erroneous pay

status of “Account 30 Days Past Due Date” for the above listed account on Plaintiff’s Trans Union

report dated 01/13/2019. It is impossible and incorrect for an account that is closed with a “0”

balance to still be reporting as 30 Days Past Due Date as of 01/13/2019. Not only is the USAA

account false on the face of the credit report but this reporting is misleading because it makes it

look like the Plaintiff is still late on this account that was previously paid in full. In addition to

being inaccurate, this reporting lowers Plaintiff’s credit scores and further damages Plaintiff’s

creditworthiness and credit reputation.

    13.     According to Plaintiff’s Equifax credit report dated 03/12/2019, Plaintiff’s USAA

account was closed with a $0 balance on or about 09/2017. Despite the USAA account being closed

with a $0 balance on or around 09/2017, USAA continued to report an erroneous pay status of

“30-59 Days Past Due” for the above listed account on Plaintiff’s Equifax report dated 03/12/2019.

It is impossible and incorrect for an account that is closed with a “0” balance to still be reporting

as 30-59 Days Past Due as of 03/12/2019. Not only is the USAA account false on the face of the

credit report, but this reporting is misleading because it makes it look like the Plaintiff is still late

on this account that was previously paid in full. In addition to being inaccurate, this reporting
         Case 2:21-cv-00152-GEKP Document 1 Filed 01/12/21 Page 4 of 14




lowers Plaintiff’s credit scores and further damages Plaintiff’s creditworthiness and credit

reputation.

   14.        The pay status is a significant data field that represents the current condition of the

account. The data field works independently of the other data fields in the reporting tradeline and

is critical in maintaining accurate reporting. The accounts are inaccurately reporting that Plaintiff

is currently “30 Days Past Due Date” or “30-59 Day Past Due” on accounts that have a $0 balance.

Plaintiff’s financial obligations that were once due to USAA have ceased. At the time that the

account was closed, the account should have been reported with a “Pay Status” data field showing

“closed”. Instead of reporting the account as currently past due “30 Days Past Due Date” or “30-

59 Days Past Due”, the correct reporting would have reported the pay status as “closed”. Reporting

the account as currently 30 Days Past Due Date or 30-59 Days Past Due appears as if the account

is a very recent delinquency, which it is not. Recent delinquencies are more damaging than older

delinquencies because they are weighed heavier in determining credit scores. Because the “pay

status” acts independently from the other information, the inaccurate reporting of 30 Days Past

Due Date or 30-59 Days Past Due is reporting as if Plaintiff is currently late on payments to USAA

even if those late payments are $0. If no balance is owed, the consumer cannot be late paying the

balance, the pay status must report as “closed”. By continuing to report a balance, however, lenders

believe that the consumer is currently late, which negatively reflects on consumers’ credit

repayment history, their financial responsibility as a debtor, and their credit worthiness/reputation.

   15.        Plaintiff disputed the inaccurate late pay status on Plaintiff’s USAA account through

dispute letters sent to Trans Union and Equifax.
          Case 2:21-cv-00152-GEKP Document 1 Filed 01/12/21 Page 5 of 14




    16.     Trans Union and Equifax did not follow reasonable procedures to assure maximum

possible accuracy and have been reporting false and inaccurate information even after they knew

or should have known the information was incorrect.

    17.     Trans Union and Equifax did not provide a good faith investigation into the disputed

pay status of the USAA account. Trans Union and Equifax did nothing more than parrot inaccurate

data from USAA in their investigation.

    18.     USAA did not provide a good faith investigation and failed to modify/correct, delete

or block the disputed pay status of the USAA account.

    19.     Based upon information and belief, Trans Union and Equifax received Plaintiff’s

dispute and transmitted the dispute to USAA, triggering the investigations duties for all defendants,

however all defendants failed. Had they done so, they would have discovered that the reporting of

a late pay status for a $0 balance account is nonsensical and wrong. Instead, Trans Union and

Equifax verified the erroneous trade line displaying the late pay status.

    20.     USAA continues to report, and Trans Union and Equifax continue to allow USAA to

report, a pay status indicating that the debt is currently late.

                             COUNT I
 TRANS UNION LLC’S VIOLATION OF 15 U.S.C. § 1681e(b) OF THE FAIR CREDIT
                          REPORTING ACT

    21.     Plaintiff repeats, realleges, and reasserts the allegations contained in the paragraphs

above and incorporates them as if specifically set forth at length herein.

    22.     Defendant Trans Union prepared, compiled, issued, assembled, transferred, published,

and otherwise reproduced consumer reports regarding Plaintiff as that term is used and defined

under 15 U.S.C. § 1681a.
         Case 2:21-cv-00152-GEKP Document 1 Filed 01/12/21 Page 6 of 14




   23.        Said reports contained information about Plaintiff that was false, misleading, and

inaccurate.

   24.        Trans Union negligently and willfully failed to maintain and/or follow reasonable

procedures to assure maximum possible accuracy of the information it reported to one or more

third parties pertaining to Plaintiff, in violation of 15 U.S.C § 1681e(b). This is evidenced by the

fact that upon information and belief, Trans Union allowed USAA to report a pay status as actively

delinquent despite a $0 balance indicated on the trade line.

   25.        Trans Union is currently violating 15 U.S.C. §1681e(b), by not following reasonable

procedures to assure maximum possible accuracy. If Trans Union was complying with 15 U.S.C.

§1681e(b), it would place a filter or formula in its reporting system that would suppress or block

an account with a zero balance from being reported with a current status of past due or late.

   26.        Plaintiff’s USAA account was closed with a $0 balance, but Trans Union continues to

report the account with a late/past due status. If Trans Union had reasonable procedures, they

would not allow an account to report as though the account is currently past due, with a “$0”

balance. This is nonsensical. This account is reporting as though the Plaintiff is currently past due

each month. With this type of reporting, Plaintiff will never be able to make their account current.

Trans Union lacks the procedures to avoid such faulty reporting. Trans Union knows that this

account was paid, however, they continue to report a current status as past due.

   27.        As a direct and proximate cause of Trans Union’s failure to perform its duties under

the FCRA, Plaintiff has suffered actual and compensatory damages, mental anguish, humiliation,

and embarrassment.

   28.        Trans Union’s conduct, action, and inaction was willful, rendering it liable for actual

and statutory damages, and punitive damages in an amount to be determined by the jury pursuant
         Case 2:21-cv-00152-GEKP Document 1 Filed 01/12/21 Page 7 of 14




to 15 U.S.C. § 1681n. In addition to willful, Plaintiff also alleges that Trans Union was negligent,

which entitles Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

                                  COUNT II
     TRANS UNION LLC’S VIOLATION OF 15 U.S.C. § 1681i(a)(1)(A) & 15 U.S.C.
             §1681i(a)(5) OF THE FAIR CREDIT REPORTING ACT

   29.        Plaintiff repeats, realleges, and reasserts the allegations contained in the paragraphs

above and incorporates them as if specifically set forth at length herein.

   30.        Defendant Trans Union prepared, compiled, issued, assembled, transferred, published,

and otherwise reproduced consumer reports regarding Plaintiff as that term is used and defined

under 15 U.S.C. § 1681a.

   31.        Said reports contained information about Plaintiff that was false, misleading, and

inaccurate.

   32.        Trans Union violated their duty under 15 U.S.C. §1681i(a)(1)(A) & 15 U.S.C.

§1681i(a)(5) for failing to conduct a good faith investigation and failing to permanently delete or

modify in accurate information after receiving Plaintiff’s dispute. Plaintiff requested that Trans

Union reinvestigate the inaccurate reporting of the current pay status on their USAA account via

detailed and thorough dispute letter specifically disputing the inaccurate current “Pay Status:

Account 30 Days Past Due Date”.

   33.        Trans Union did not conduct a good faith and reasonable investigation and failed to

permanently delete or modify the inaccurate information after receiving Plaintiff’s dispute. If they

had, they would have discovered that USAA was reporting an incorrect historical pay status to

them instead of an accurate current pay status. All the information Trans Union needed to

determine this was in its own records and files. Trans Union failed in its duties under the Fair

Credit Reporting Act and has not conducted its own independent investigation into Plaintiff’s
         Case 2:21-cv-00152-GEKP Document 1 Filed 01/12/21 Page 8 of 14




dispute of the USAA account. Trans Union simply parroted data from USAA. Trans Union did

nothing more than to simply regurgitate data from USAA.

   34.     The fact that Trans Union is currently reporting inaccurate information on Plaintiff’s

credit profiles/credit reports to the best of Plaintiff’s information and belief, which are viewable

and have been viewed by third parties, is proof that Trans Union did not conduct a reasonable

investigation. If Trans Union would have thoroughly investigated the issues, they would have

determined that the account was paid off, with a “$0” balance and still reporting as if Plaintiff is

currently late and past due. If Trans Union had conducted a reasonable and good faith investigation

they would have corrected or deleted the Plaintiff’s account that is inaccurate and misleading.

   35.     As a direct and proximate cause of Trans Union’s failure to perform its duties under

the FCRA, Plaintiff has suffered actual damages, mental anguish, humiliation, and embarrassment.

   36.     Trans Union’s conduct, action, and inaction was willful, rendering it liable for actual

and statutory damages, and punitive damages in an amount to be determined by the jury pursuant

to 15 U.S.C. § 1681n. In addition to willful, Plaintiff also alleges that Trans Union was negligent,

which entitles Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

                               COUNT III
   EQUIFAX INFORMATION SERVICES LLC’S VIOLATION OF 15 U.S.C. § 1681e(b)
                 OF THE FAIR CREDIT REPORTING ACT

   37.     Plaintiff repeats, realleges, and reasserts the allegations contained in the paragraphs

above and incorporates them as if specifically set forth at length herein.

   38.     Defendant Equifax prepared, compiled, issued, assembled, transferred, published, and

otherwise reproduced consumer reports regarding Plaintiff as that term is used and defined under

15 U.S.C. § 1681a.
         Case 2:21-cv-00152-GEKP Document 1 Filed 01/12/21 Page 9 of 14




   39.        Said reports contained information about Plaintiff that was false, misleading, and

inaccurate.

   40.        Equifax negligently and willfully failed to maintain and/or follow reasonable

procedures to assure maximum possible accuracy of the information it reported to one or more

third parties pertaining to Plaintiff, in violation of 15 U.S.C § 1681e(b). This is evidenced by the

fact that upon information and belief, Equifax allowed USAA to report a pay status as actively

delinquent despite a $0 balance indicated on the trade line.

   41.        Equifax is currently violating 15 U.S.C. §1681e(b), by not following reasonable

procedures to assure maximum possible accuracy. If Equifax was complying with 15 U.S.C.

§1681e(b), it would place a filter or formula in its reporting system that would suppress or block

an account with a zero balance from being reported with a current status of past due or late.

   42.        Plaintiff’s USAA account was closed with a $0 balance, but Equifax continues to report

the account with a late/past due status. If Equifax had reasonable procedures, they would not allow

an account to report as though the account is currently past due, with a “$0” balance. This is

nonsensical. This account is reporting as though the Plaintiff is currently past due each month.

With this type of reporting, Plaintiff will never be able to make their account current. Equifax lacks

the procedures to avoid such faulty reporting. Equifax knows that this account was paid, however,

they continue to report a current status as past due.

   43.        As a direct and proximate cause of Equifax’s failure to perform its duties under the

FCRA, Plaintiff has suffered actual and compensatory damages, mental anguish, humiliation, and

embarrassment.

   44.        Equifax’s conduct, action, and inaction was willful, rendering it liable for actual and

statutory damages, and punitive damages in an amount to be determined by the jury pursuant to
         Case 2:21-cv-00152-GEKP Document 1 Filed 01/12/21 Page 10 of 14




15 U.S.C. § 1681n. In addition to willful, Plaintiff also alleges that Equifax was negligent, which

entitles Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

                                           COUNT IV
          EQUIFAX INFORMATION SERVICES LLC’S VIOLATION OF 15 U.S.C. §
          1681i(a)(1)(A) & 15 U.S.C. §1681i(a)(5) OF THE FAIR CREDIT REPORTING
                                               ACT

   45.        Plaintiff repeats, realleges, and reasserts the allegations contained in the paragraphs

above and incorporates them as if specifically set forth at length herein.

   46.        Defendant Equifax prepared, compiled, issued, assembled, transferred, published, and

otherwise reproduced consumer reports regarding Plaintiff as that term is used and defined under

15 U.S.C. § 1681a.

   47.        Said reports contained information about Plaintiff that was false, misleading, and

inaccurate.

   48.        Equifax violated their duty under 15 U.S.C. §1681i(a)(1)(A) & 15 U.S.C. §1681i(a)(5)

for failing to conduct a good faith investigation and failing to permanently delete or modify in

accurate information after receiving Plaintiff’s dispute. Plaintiff requested that Equifax

reinvestigate the inaccurate reporting of the current pay status on their USAA account via detailed

and thorough dispute letter specifically disputing the inaccurate current “Pay Status: 30-59 Days

Past Due”.

   49.        Equifax did not conduct a good faith and reasonable investigation and failed to

permanently delete or modify the inaccurate information after receiving Plaintiff’s dispute. If they

had, they would have discovered that USAA was reporting an incorrect historical pay status to

them instead of an accurate current pay status. All the information Equifax needed to determine

this was in its own records and files. Equifax failed in its duties under the Fair Credit Reporting

Act and has not conducted its own independent investigation into Plaintiff’s dispute of the USAA
          Case 2:21-cv-00152-GEKP Document 1 Filed 01/12/21 Page 11 of 14




account. Equifax simply parroted data from USAA. Equifax did nothing more than to simply

regurgitate data from USAA.

    50.     The fact that Equifax is currently reporting inaccurate information on Plaintiff’s credit

profiles/credit reports to the best of Plaintiff’s information and belief, which are viewable and have

been viewed by third parties, is proof that Equifax did not conduct a reasonable investigation. If

Equifax would have thoroughly investigated the issues, they would have determined that the

account was paid off, with a “$0” balance and still reporting as if Plaintiff is currently late and past

due. If Equifax had conducted a reasonable and good faith investigation they would have corrected

or deleted the Plaintiff’s account that is inaccurate and misleading.

    51.     As a direct and proximate cause of Equifax’s failure to perform its duties under the

FCRA, Plaintiff has suffered actual damages, mental anguish, humiliation, and embarrassment.

    52.     Equifax’s conduct, action, and inaction was willful, rendering it liable for actual and

statutory damages, and punitive damages in an amount to be determined by the jury pursuant to

15 U.S.C. § 1681n. In addition to willful, Plaintiff also alleges that Equifax was negligent, which

entitles Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

                                        COUNT V
                      USAA’S VIOLATION OF 15 U.S.C. § 1681s-2(b) OF THE
                               FAIR CREDIT REPORTING ACT

    53.     Plaintiff repeats, realleges, and reasserts the allegations contained in the paragraphs

above and incorporates them as if specifically set forth at length herein.

    54.     At all times pertinent hereto, USAA was a “person” as that term is used and defined

under 15 U.S.C. § 1681a.

    55.     USAA willfully and negligently supplied to Trans Union and Equifax with information

about Plaintiff that was false, misleading, and inaccurate.
         Case 2:21-cv-00152-GEKP Document 1 Filed 01/12/21 Page 12 of 14




   56.     USAA willfully and negligently failed to conduct a reasonable investigation of the

inaccurate pay status information that Plaintiff disputed. Had USAA conducted a reasonable

investigation, it would have recognized that the reporting of a late pay status on an account with a

$0 balance is nonsensical and wrong.

   57.     USAA did not provide a good faith and reasonable investigation into the disputed

current pay status on the account they reported to Trans Union and Equifax. USAA’s investigation

was unreasonable and lacking because it failed to lead USAA to correct the inaccurate pay status

that they were reporting to Trans Union and Equifax regarding Plaintiff.             A reasonable

investigation would have discovered that they should not be reporting the account to Trans Union

and Equifax with a late pay status. If the account had been reasonably and properly investigated,

it would have no longer been reported as a current but past due obligation and would have had

much less of an impact on Plaintiff’s credit worthiness. Instead, the USAA account is being

reported as a current past due obligation monthly, which is inaccurate.

   58.     USAA willfully and negligently failed to comply with the requirements imposed on

furnishers of information pursuant to 15 U.S.C. § 1681s-2(b).

   59.     As a direct and proximate cause of USAA failure to perform its duties under the FCRA,

Plaintiff has suffered actual and compensatory          damages, mental anguish, humiliation,

embarrassment, and injury to credit worthiness.

   60.     USAA’s conduct, action, and inaction was willful, rendering it liable for actual and

statutory damages, and punitive damages in an amount to be determined by the jury pursuant to

15 U.S.C. § 1681n. In addition to willful, Plaintiff also alleges that USAA was negligent, which

entitles Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

           Third Parties have viewed Plaintiff’s Trans Union and Equifax Credit Reports
          Case 2:21-cv-00152-GEKP Document 1 Filed 01/12/21 Page 13 of 14




    61.     The USAA account that was reported on Plaintiff’s Trans Union and Equifax credit

reports has been viewed by third parties all to the detriment and loss of the Plaintiff.

    62.     Plaintiff has suffered actual harm due to Trans Union and Equifax still reporting the

negative tradeline provided by USAA on Plaintiff’s Trans Union and Equifax reports even though

Trans Union and Equifax were put on notice of the inaccurate negative reporting through

Plaintiff’s dispute letters.

    63.     Plaintiff’s credit reports, credit information and file formulated by Trans Union and

Equifax have been viewed by current and potential credit grantors and extenders of credit, as

indicated by inquiries on each of their credit reports. The inaccurate information furnished by

USAA and reported by Trans Union and Equifax is continuing to damage the Plaintiff’s credit

rating as well as their credit reputation.

    64.     At all times pertinent hereto, Defendants were acting by and through their agents,

servants, and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendants herein.

    65.     At all times pertinent hereto, the conduct of the Defendants, as well as that of their

agents, servants and/or employees, was malicious, intentional, willful, reckless, and in grossly

negligent disregard for federal laws and the rights of the Plaintiff herein.

                                        PRAYER FOR RELIEF

    WHEREFORE, the Plaintiff seeks judgment in Plaintiff’s favor and damages against the

Defendants based on the following requested relief:

    a. Actual and compensatory damages pursuant to 15 U.S.C. §1681;

    b. Statutory damages pursuant to 15 U.S.C. §1681;

    c. Punitive damages pursuant to 15 U.S.C. §1681;
       Case 2:21-cv-00152-GEKP Document 1 Filed 01/12/21 Page 14 of 14




   d. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §1681n, §1681o; and

   e. Such other and further relief as may be necessary, just and proper.

Respectfully submitted,

BY: /s/ Matthew Weisberg                           BY: /s/ Gary Schafkopf
MATTHEW B. WEISBERG, ESQ                           GARY SCHAFKOPF, ESQ
WEISBERG LAW                                       SCHAFKOPF LAW, LLC
ATTORNEY FOR PLAINTIFF                             ATTORNEY FOR PLAINTIFF
Attorney ID No. 85570                              Attorney ID No. 83362
7 South Morton Ave. 19070                          11 Bala Ave
Morton, PA                                         Bala Cynwyd, PA 19004
610-690-0801                                       610-664-5200 Ext 104
Fax: 610-690-0880                                  Fax: 888-238-1334
mweisberg@weisberglawoffices.com                   gary@schaflaw.com


BY: /s/ Dennis McCarty
DENNIS McCARTY, ESQ
McCARTY & RABURN A CONSUMER LAW FIRM, PLLC
ATTORNEY FOR PLAINTIFF (Pro Hac Vice to pend)
Mississippi Bar No. 102733
Supreme Court of the United States Bar No. 302174
Federal Bar No. 993800
2931 Ridge Rd
Suite 101 #504
Rockwall, TX 75032
817-704-3375
Fax: 817-887-5069
dennismccartylaw@gmail.com

DATED: 1-12-21
